Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed May 19, 2022, with respect to the rejection(s) of claim(s) 2-5, 7-19, and 21-33 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, speficilally reference Schoenefeld which addresses the amended limitations of wherein receiving information indicative of preference of a surgeon who is to perform the orthopedic surgery on the patient, for at least one of one or more implants and one or more surgical procedures.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein outputting at least one of the information indicative of the implant or the surgical plan comprises outputting, to augmented reality glasses, information for the augmented reality glasses to display the three-dimensional replica and the at least one of the surgical planes or axes.



Claim Objections
Claim 3 is objected to because of the following informalities: Examiner believes “imagining” in line 2 should be “imaging”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 10, 11, 13, 14, 16-18, 24, 25, 27, 28, 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2014/0303990 to Schoenefeld et al.
As to Claims 2, 16, 30, and 33, Penney discloses a method, computer readable medium, and computer system server for at least one of implant selection or surgical plan for orthopedic surgery of a patient [0004, 0099]. The system includes a memory configured to store program code [0099], and a processor coupled to the memory and configured to execute the program code [0099]. The method comprises generating, by the processor, a three-dimensional replica of a predetermined portion of a surgical site utilizing a statistical shape model (SSM) [0038, 0050-0051, 0057], receiving, by the processor, information indicative of preference (manually identifying points described in [0071]), determining, by the processor, information indicative of one or more of an implant and surgical guidance based on the three-dimensional replica of the predetermined portion of the surgical site and the information indicative of the user preference [0071], and outputting, by the processor, at least one of the information indicative of the implant or the surgical plan [0074, 0076, 0079].  
As to Claims 3, 17, and 31, Penney discloses a system and method further comprising receiving, by the processor, data of a scan of the surgical site wherein the processor is communicatively coupled to an imaging device that generates the data of the scan of the surgical site [0038, 0050-0051, 0057], and searching, by the processor, the data to identify predefined key anatomic features in the data, wherein the predefined key anatomic features comprise parameters utilized by the SSM, wherein generating the three-dimensional replica comprises applying to the parameters, the SSM, to generate the three-dimensional replica of the predetermined portion of the surgical site (data collection described in [0072 and generation in [0074, 0076]).
As to Claims 4 and 18, Penney discloses a system and method wherein receiving information indicative of the preference [0071] comprises receiving information indicative of the one or more surgical procedures, and wherein the information indicative of the one or more surgical procedures comprises a definition of preferred implants [0082].
As to Claims 10 and 24, Penney discloses a system and method wherein determining information indicative of one or more of the implant or the surgical plan comprises determining, based on the three-dimensional replica, implant sizing [0082], and wherein outputting at least one of the information indicative of the implant or the surgical plan comprises outputting one or more of implant size [0082].
As to Claims 11 and 25, Penney discloses a system and method further comprising virtually placing the implant on the three-dimensional replica at an estimated desired position [0011-0012] and receiving input indicative of modification to the virtual placement of the implant to arrive at a final desired placement [0011-0012]. 
As to Claims 13 and 27, Penney discloses a system and method wherein determining information indicative of the implant comprises determining information indicative of the implant from a plurality of non- custom implants (implants described in [0082]). 
As to Claims 14 and 28, Penney discloses a system and method further comprising receiving patient characteristic information [0082], wherein the patient characteristic information includes varus/valgus deformity angles [0050], wherein determining information indicative of one or more of the implant or surgical plan comprises determining information indicative of one or more of the implant or surgical plan based on the three-dimensional replica of the predetermined portion of the surgical site [0082], the information indicative of the preference [0071], and the patient characteristics [0050].
As to Claims 2-4, 10, 11, 13, 14, 16-18, 24, 25, 27, 28, 30, 31, and 33, Penney discloses the claimed invention except for wherein receiving information indicative of preference of a surgeon who is to perform the orthopedic surgery on the patient, for at least one of one or more implants and one or more surgical procedures.
Schoenefeld discloses a discloses a surgical system and method wherein receiving information indicative of preference of a surgeon (26) who is to perform the orthopedic surgery on the patient, for at least one of one or more implants and one or more surgical procedures [0072-0075] in order to allow for the surgeon to edit the preoperative plan at their discretion [0073-0074].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for orthopedic surgery of Penney with the surgeon preference modification of Schoenefeld in order to allow for the surgeon to edit the preoperative plan at their discretion. 


Claims 5, 7, 19, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2014/0303990 to Schoenefeld et al. in further view of U.S. Patent Pub. No. 2016/0367264 to Geebelen et al.
As to Claims 5, 7, 19, 21, and 32, Penney and Schoenfeld disclose the claimed invention except for wherein the system and method further comprises determining at least one of surgical planes or axes based on the three-dimensional replica, wherein determining the surgical plan comprises determining guides, based on the at least one of the surgical planes or axes, that fit to a surface of the surgical site for a surgeon to resect one or more of bone or soft-tissue in a pre-planned planar orientation, and wherein the at least one of the surgical planes and axes comprise one or more of a trans-epicondylar axis, a posterior condylar axis, a medial third of the tibial tubercle, mechanical axis of hip-knee-ankle, distal femoral resection plane, or tibial resection plane.  
Geebelen discloses a surgical system and method [0050-0051] comprising determining at least one of surgical planes or axes based on the three-dimensional replica [0053, 0058], wherein determining the surgical plam comprises determining guides, based on the at least one of the surgical planes or axes, that fit to a surface of the surgical site for a surgeon to resect one or more of bone or soft-tissue in a pre-planned planar orientation [0058, 0061, 0102], and wherein the at least one of the surgical planes and axes comprise a distal femoral resection plane [0069] in order to provide a surgical guide designed to be securely attached to a patient’s anatomical surface [0058]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for orthopedic surgery of Penney and Schoenfeld with the cutting guide modification of Geebelen in order to provide a surgical guide designed to be securely attached to a patient’s anatomical surface.

Claims 8, 9, 15, 22, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2014/0303990 to Schoenefeld et al. in further view of U.S. Patent Pub. No. 2016/0270854 to Chaoui. 
As to Claims 8, 9, 15, 22, 23, and 29, Penney and Schoenfeld disclose the claimed invention except for further comprising determining soft tissue tensioning before and after surgery of a soft tissue insertion point, and outputting information indicative of the soft tissue tensioning, further comprising: outputting one or more of range of motion based on implant size and position, osteophyte removal, and soft tissue releases, further comprising determining postoperative ranges of motion (ROMs) after implant is implanted at or near surgical site based on the surgical plan, and outputting information indicative of the postoperative ROMs.  
Chaoui discloses a surgical system and method [0084] further comprising determining soft tissue tensioning before and after surgery of a soft tissue insertion point [0045], and outputting information indicative of the soft tissue tensioning [0104]. The method further comprises outputting one or more of range of motion based on soft tissue releases [0104]. The method further comprises determining postoperative ranges of motion (ROMs) after implant is implanted at or near surgical site based on the surgical plan [0102-0103] and outputting information indicative of the postoperative ROMs [0102-0103] in order to allow for assessment of soft tissue insertion points and analyze impact from the implant [0104]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for orthopedic surgery of Penney and Schoenfeld with the soft tissue modification of Chaoui in order to allow for assessment of soft tissue insertion points and analyze impact from the implant.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2014/0303990 to Schoenefeld et al. in further view of U.S. Patent Pub. No. 2015/0187035 to Hogan et al. 
As to Claims 12 and 26, Penney and Schoenfeld discloses the claimed invention except for further comprising accessing an enterprise resource planning (ERP) system, determining, based on information from the ERP system, whether the implant is in stock, and based on the implant not being in stock, requesting that the implant be included in the stock.  
Hogan discloses a surgical system and method [0035] accessing an enterprise resource planning (ERP) system [0047], determining, based on information from the ERP system, whether the implant is in stock [0064], and based on the implant not being in stock, requesting that the implant be included in the stock [0064] in order to allow for ease of management of implant supply [0047].   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for orthopedic surgery of Penney and Schoenfeld with the ERP modification of Hogan in order to allow for ease of management of implant supply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775